Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accessory is a soft-tipped tweezer” (Claim 11).  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schurgin (4,093,291). 
RE claim 1, Schurgin (4,093,291) discloses a contact lens applicator (See Figs. 1-8), comprising: a base member (16); a stand (10) (See Fig. 1) (See Exhibit A) having a first end, a second end, and a passageway (see Fig. 1) through the stand, the second end of the stand capable of being removably engaged with the base member (!6); and a lens holder (18) engaged with the first end of the stand with an opening (38) of the stand (10), the lens holder having a handle, a cup (20), and a passageway (36) through the handle and the cup, the cup configured to support the contact lens, wherein the passageway of the stand and the passageway of the lens holder align (See Exhibit A) when the stand and the lens holder are removably engaged with the base member.
[AltContent: textbox (Handle of a cup)]Exhibit A 
[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claim 2, Fig. 1 of Schurgin’s contact lens applicator (4,093,291) teaches the base member (16) includes a raised portion (48), wherein the raised portion of the base member aligns with the passageway of the stand and the passageway of the lens holder when the stand and the lens holder are removably engaged to the base member. 
RE claim 4, Fig. 1 of Schurgin’s contact lens applicator (4,093,291) also teaches the tube of the stand is substantially tapered.
RE claim 5, Fig. 1 of Schurgin’s contact lens applicator (4,093,291) shows the handle of the lens holder is tapered (See Exhibit A).
RE claim 6, 6. Fig. 1 of Schurgin’s contact lens applicator (4,093,291) teaches that a diameter of the cup (20) of the lens holder is smaller than a diameter of the contact lens.

Claim(s) 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speshyock (3,343,657). 
RE claim 1, Speshyock (3,343,657) discloses a contact lens application kit (see Figs. 1-13), comprising: a base member (15) (See Fig. 4); a lid (14) (See Figs. 2 and 4) configured to cover the base member (15); a stand (13) having a tube (See Fig. 4); and a lens holder (1, 2, 3) capable of being removably engaged (tight fit as disclosed in Col. 3, lines 35-47) with the tube of the stand, wherein the stand and the lens holder, when disengaged from the base member, can fit within an inner cavity of the base member (!5) (see Fig. 4) and the lid when the lid is removably engaged with the base member.
RE claims 8-10, Fig. 4 of Speshyock’s contact lens application kit (3,343,657) teaches that the inner cavity of the base member (15) and the lid further comprising an area configured to hold an accessory, a storage compartment (20, 20) for one or more contact lenses (17, 17) or the accessory is a vial of liquid solution (29) (see Figs. 4 and 12) (Col. 4, lines 23-28 and lines 64-70). 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schurgin’s contact lens applicator (4,093,291). 
Schurgin’s contact lens applicator (4,093,291), as presented above, shows a step raised portion of the base member, but does not specifically show that the raised portion of the base member is conical. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the shape of the raised portion to be slight small at the top like a conical shape on the Schurgin’s contact lens applicator (4,093,291) to facilitate to prevent friction between the raised portion of the base member (16) and the passageway of the stand (10) to a user. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Speshyock’s  contact lens application kit (3,343,657) in view of Emmee et al. (4,750,771).
Figs. 4, 9, and 11 of Speshyock’s contact lens application kit (3,343,657), as presented above, show a kit to contain accessories such as lens washing liquid (32), a case (23) and other various storage containers, but does not specifically show the accessory is a soft-tipped tweezer (not shown in the instant application). However, Emmee et al. (4,750,771) teaches a soft-tipped tweezer being made of elastomers (see Col. 3, lines 16-26). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a soft-tipped tweezer in an accessary area of Speshyock’s contact lens application kit (3,343,657) as taught by Emmee et al. (4,750,771) to provide a convenience to user for a user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14 of U.S. Patent No. 11,376,156. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the instant application and the Patent recite the same subject matter of the structural elements. 
For instant, both claim 1 of the instant application and claim 1 of the Patent substantially recites “A contact lens applicator for applying a contact lens to an eye of a user, comprising: a base member; a stand having a first end, a second end, and a passageway through the stand, the second end of the stand configured to removably engage with the base member; and a lens holder engaged with the first end of the stand, the lens holder having a handle, a cup, and a passageway through the handle and the cup, the cup configured to support the contact lens, wherein the passageway of the stand and the passageway of the lens holder align when the stand and the lens holder are removably engaged with the base member.” 
Claim 2 of the instant application and claim 2 of the Patent recites the same subject matter.
Claim 3 of the instant application and claim 3 of the Patent recites the same subject matter.
Claim 4 of the instant application and claim 6 of the Patent recites the same subject matter.
Claim 5 of the instant application and claim 5 of the Patent recites the same subject matter.
Claim 6 of the instant application and claim 8 of the Patent recites the same subject matter.
Both claim 7 of the instant application and claim 10 of the Patent substantially recites “A contact lens application kit, comprising: a base member; a lid configured to cover the base member; a stand having a tube; and a lens holder configured to removably engage with the tube of the stand, wherein the stand and the lens holder, when disengaged from the base member, can fit within an inner cavity of the base member and the lid when the lid is removably engaged with the base member.
Claim 8 of the instant application and claim 11 of the Patent recites the same subject matter.
Claim 9 of the instant application and claim 12 of the Patent recites the same subject matter.
Claim 10 of the instant application and claim 13 of the Patent recites the same subject matter.
Claim 11 of the instant application and claim 14 of the Patent recites the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided suitable references as listed in PTO-892 show various contact lens applicators.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652